Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claims 1,7, and 8 Applicant recites 
“if the difference is not less than the threshold”. This appears to be a conditional limitation predicated on “if” and it is not clear if this limitation is performed, thus rendering the “phase addition” step unclear as to whether or not it is an active, positive limitation to be performed by the device. Applicant may amend around this by replacing all recitations of “if” with “as a result of” in these respective independent claims. Claims 2-6 depend upon claim 1 and do not resolve the issue noted above. 



Allowable Subject Matter

The subject matter of the mechanism of determining the phase differences and threshold mechanics appear to be not considered by the prior art. However, the clarity issue needs correction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 

/Bo Fan/
Examiner, Art Unit 3646